People v Mercado (2017 NY Slip Op 08628)





People v Mercado


2017 NY Slip Op 08628


Decided on December 12, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 12, 2017

Tom, J.P., Renwick, Gische, Oing, Singh, JJ.


5173 1938/10

[*1]The People of the State of New York, Respondent,
vJose Mercado, Defendant-Appellant.


Rosemary Herbert, Office of the Appellate Defender, New York (Anastasia Heeger of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Ross D. Mazer of counsel), for respondent.

Judgment of resentence, Supreme Court, New York County (Thomas Farber, J.), rendered March 10, 2015, resentencing defendant to an aggregate term of 12 years, unanimously affirmed.
Following a remand (125 AD3d 409 [1st Dept 2015]) for resentencing pursuant to People v Rudolph (21 NY3d 497 [2013]), the court providently exercised its discretion in denying youthful offender treatment, in light of the extreme seriousness of defendant's multiple violent crimes.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 12, 2017
CLERK